DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claim 2) in the reply filed on 6/16/22 is acknowledged.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/302,512, filed on 10/7/16.
Information Disclosure Statement
The information disclosure statements (IDS’) submitted on 1/12/21 and 7/27/21 have been considered. A copy of form PTO-1449 is attached. Applicant is noted that the reference US-10,139,104 is listed on both IDS’; therefore, only one is considered.

Drawings
The drawings filed on 1/12/21 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. Claim 2, line 5; the terms “and/or” are alternative.
b. Claim 3 depends on claim 2 which is duplicated from claim 2 because  claim 2 claims two ways: 1) first limitation (checking the quality …) AND second  limitation (the reading of ….); and 2) first limitation (checking the quality ….) OR second limitation (the reading of …). Thus, claim 3 is duplicated from way 1) - checking the quality of said spot, after said spot has been placed in the presence of the sample and at least one detection ligand of an analyte to be detected, and - the reading of the signal produced by at least one detection marker of a detection ligand of an analyte to be detected on a reading grid defined from the location of the signal produced by said resistant control marker(s) and detected at the end of the analysis method. 
c. Claim 4 depends on claim 3; therefore, inherit the deficiency of claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al (2006/0063197) (of record).
Anderson et al  discloses a method of using at least one resistant control marker (fluorescent dyes) (par. [0028]) in at least one spot intended to detect an analyte to secure a method for detecting at least one analyte in a sample, characterized in that it comprises:
checking the quality of said spot (par. [0008], [0028], [0031], [0047] and claim 1), after said spot has been placed in the presence of the sample and at least one detection ligand of an analyte to be detected (see figure 1c below).

    PNG
    media_image1.png
    419
    659
    media_image1.png
    Greyscale

Regarding claim 3, Anderson et al teaches step of checking the quality of said spot, after said spot has been placed in the presence of the sample and at least one detection ligand of an analyte to be detected ((par. [0008], [0028], [0031], [0047], claim 1 and figure 1c above) and the reading of the signal produced by at least one detection marker (i.e., chemiluminescent) (par. [0031]-[0035]) of a detection ligand of an analyte to be detected on a reading grid defined from the location of the signal produced by said resistant control marker(s) (i.e., fluorescent dye) (par. [0028] )and detected at the end of the analysis method.
Regarding claim 4, Anderson et al teaches that the quality of said spot provides for quality control for the detection of said analyte and the quality control of the spot comprises determining the presence, location and/or integrity of the spot (see claim 1 of Anderson et al and par. [0028]).

Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benchikh et al (2003/0044833).
Benchikh et al discloses a biomolecule array comprising step checking the quality of a spot, after said spot has been placed in the presence of the sample and at least one detection ligand of an analyte to be detected (par. [0042], [0046] and [0050]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP									/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  June 29, 2022